Exhibit 99.1 Contact: Investors: Media: Traci McCarty Debra Charlesworth BioMarin Pharmaceutical Inc. BioMarin Pharmaceutical Inc. (415) 455-7558 (415) 455-7451 FOR IMMEDIATE RELEASE BioMarin Announces First Quarter 2016 Financial Results -First Quarter 2016 Total BioMarin Revenue Increases 16.7% Y/Y to $236.7 million -Vimizim Net Product Revenue Increases 43.5% Y/Y and Contributes $72.6 million in the First Quarter 2016; Vimizim Full-year Revenue Guidance Increased to $315 to $340 million - Kuvan Net Product Revenue Contributes $76.9 million in the First Quarter 2016; $60.0 million from North America and $16.9 million from Newly Acquired ex-North American Territories Financial Highlights (in millions of U.S. dollars, except per share data, unaudited) Three Months Ended March 31, % Change Total BioMarin Revenue $ $ % Vimizim Net Product Revenue % Naglazyme Net Product Revenue )% Kuvan Net Product Revenue % Aldurazyme Net Product Revenue )% Non-GAAP Net Loss $ ) $ ) GAAP Net Loss $ ) $ ) GAAP Net Loss per Share - Basic and Diluted $ ) $ ) Cash, cash equivalents and investments $ $ SAN RAFAEL, Calif., April 28, 2016 – BioMarin Pharmaceutical Inc. (NASDAQ: BMRN) today announced financial results for the first quarter ended March 31, 2016. Non-GAAP net loss was $27.2 million for the quarter ended March 31, 2016, compared to non-GAAP net loss of $25.4 million for the first quarter of 2015. GAAP net loss was $85.1 million, or $0.53 per basic and diluted share for the first quarter of 2016, compared to GAAP net loss of $67.5 million, or $0.43 per basic and diluted share, for the first quarter of 2015. 1 Total BioMarin Revenue was $236.7 million for the first quarter of 2016, an increase of 16.7% compared to the same period in 2015.This strong result was driven by year over year growth of 43.5% and 53.2% of Vimizim and Kuvan, respectively.Kuvan revenue from ex-North America territories since BioMarin acquired worldwide rights in January 2016 contributed $16.9 million and revenues in North America contributed $60.0 million in the quarter.Naglazyme patient growth was 8.5% compared to a year ago, the 40th straight quarter since the product was launched in 2005.Naglazyme revenue in the first quarter 2016 was lower than revenue in the first quarter 2015 primarily due to the timing of central government orders from Latin America. As of March 31, 2016, BioMarin had cash, cash equivalents and investments totaling $771.3 million, as compared to $1,018.3 million on December 31, 2015. Commenting on the quarter, Jean-Jacques Bienaimé, Chairman and Chief Executive Officer of BioMarin said, “Our commercial base business is robust and is expected to generate over one billion dollars in revenues this year.Prospects for new product launches in 2017 increased during the quarter due to positive data readouts for cerliponase alfa and pegvaliase that we expect will lead to two new product filings later this year. In addition, at our recent Research and Development Day for analysts and investors, we highlighted very encouraging preliminary data from our gene therapy product BMN 270 for hemophilia A and robust 12 month data with vosoritide for achondroplasia.If the data from these programs continue to mature as we hope, we believe that these products could each ultimately drive a billion dollars in revenue when commercialized.Finally, we continue to expect to manage this growing business with the goal of achieving non-GAAP break-even or better in 2017 regardless of the regulatory outcome of Kyndrisa in Europe.” Net Product Revenue (in millions of U.S. dollars, unaudited) Total Revenue Three Months Ended March 31, $ Change % Change Vimizim (1) $ $ $ % Naglazyme (1) ) )% Kuvan (2) % Aldurazyme ) )% Firdapse - % Net product revenues % Collaborative agreement revenues ) Royalty, license and other revenues ) Total BioMarin revenues $ $ $ % Vimizim and Naglazyme revenues experience quarterly fluctuations primarily due to the timing of government ordering patterns in certain countries.The Company does not believe these fluctuations reflect a change in underlying demand. Growth in North America contributed $60.0 million in the first quarter with an additional $16.9 million coming from newly acquired ex-North American territories. Reconciliation of Aldurazyme Revenues Three Months Ended March 31, $ Change % Change Aldurazyme revenue reported by Genzyme $ $ $ ) )% Three Months Ended March 31, $ Change Royalties earned from Genzyme $ $ $ ) Net product transfer revenues (3) Total Aldurazyme net product revenues $ $ $ ) 2 To the extent units shipped to third party customers by Genzyme exceed BioMarin inventory transfers to Genzyme, BioMarin will record a decrease in net product revenue from the royalty payable to BioMarin for the amount of previously recognized product transfer revenue.If BioMarin inventory transfers exceed units shipped to third party customers by Genzyme, BioMarin will record incremental net product transfer revenue for the period. Positive net product transfer revenues result in the period if BioMarin transferred more units to Genzyme than Genzyme sold to third-party customers. 2016 Financial Guidance Revenue Guidance ($ in millions) Item Provided February 25, 2016 Updated April 28, 2016 Total BioMarin Revenues $1,050 to $1,100 Unchanged Vimizim Net Product Revenue $300 to $330 $315 to $340 Naglazyme Net Product Revenue $290 to $320 Unchanged Kuvan Net Product Revenue $320 to $350 Unchanged Select Income Statement Guidance ($ in millions, except percentages) Item Provided February 25, 2016 Updated April 28, 2016 Cost of Sales (% of Total Revenue) 18.0% to 19.0% Unchanged Selling, General and Admin. Expense $470 to $490 Unchanged Research and Development Expense $680 to $720 Unchanged Non - GAAP Net Loss $(75) to $(100) Unchanged GAAP Net Loss $(400) to $(430) $(355) to $(385)* *GAAP Net Loss guidance updated April 28, 2016 based on impact of final purchase accounting treatment for the PKU franchise acquisition from Merck that closed in the first quarter 2016. Key Program Updates at R&D Day April 20, 2016 · BMN 270 gene therapy product for hemophilia A:The Company provided encouraging preliminary data from an ongoing Phase 1/2 clinical trial with BMN 270, an investigational gene therapy treatment for hemophilia A.A total of eight patients with severe hemophilia A received a single dose of BMN 270, six of whom have been treated at the highest dose of 6 x 1013 vector genomes (VG)/kilogram (kg), and to date, post-treatment follow-up ranges from five to 16 weeks.As stated at R&D Day, patients at the highest dose experienced increasing Factor VIII activity levels ranging between 4% and 60% (as a percentage of normal calculated based on the numbers of International Units (IU) per milliliter of whole blood), with five of six patients treated at the high dose now over 5% and two of six at over 50%. All high dose patients improved from severe to either moderate, mild or normal range in terms of factor levels based on World Federation of Hemophilia criteria. (See BioMarin press release from April 20, 2016 for further details.) · Vosoritide for achondroplasia: The Company provided an update on its Phase 2 study of vosoritide, an analog of C-type Natriuretic Peptide (CNP), in children with achondroplasia, the most common form of dwarfism.After 12 months of daily dosing at 15 µg/kg/day, the cohort 3 patients (n10) experienced a 46% or 1.9 cm/year increase in mean annualized growth velocity from baseline (p-value 0.02). These findings provide evidence of durability of effect consistent with previously presented 6-month data for these patients, which demonstrated an annualized increase of 50% or 2.0 cm/year in mean annualized growth velocity.In addition, 6-month data for 12 patients who were initiated on a lower dose and switched to 15 µg/kg/day showed an increase of 65% or 2.3 cm/year in mean annualized growth velocity from baseline (p-value 0.002).(See BioMarin press release from April 20, 2016 for further details.) 3 · Cerliponase alfa for CLN2, late-infantile form of Batten disease:Complete results from the Phase 1/2 study of cerliponase alfa, a recombinant human tripeptidyl peptidase 1 (rhTPP1), for the treatment of patients with late-infantile neuronal ceroid lipofuscinosis type 2 (NCL-2), a form of Batten disease were announced at the WORLD LSD Symposium on March 2, 2016.Based on the robust data results announced at that meeting, the Company shared plans to submit in the U.S. and E.U. for regulatory approval mid-year 2016.(See BioMarin press release from March 2, 2016 for further details.) · Pegvaliase for phenylketonuria (PKU):Pivotal results for the Phase 3 PRISM-2 study (formerly referred to as 165-302) that pegvaliase met the primary endpoint of change in blood Phe compared with placebo (p<0.0001) were announced March 21, 2016.The pegvaliase treated group maintained mean blood Phe levels at 527.2 umol/L compared to their RDT baseline of 503.9 umol/L, whereas the placebo treated group mean blood Phe levels increased to 1385.7 umol/L compared to their RDT baseline of 536.0 umol/L.The treatment effect demonstrated in this study represents an approximately 62% improvement in blood Phe compared to placebo.Based on the supportive data results, the Company plans to submit a Biologics License Application (BLA) to U.S. FDA in the second half of 2016. (See BioMarin press release from March 21, 2016 for further details.) Conference Call Details BioMarin will host a conference call and webcast to discuss first quarter 2016 financial results today, Thursday, April 28, at 4:30 p.m. ET. This event can be accessed on the investor section of the BioMarin website at www.BMRN.com. U.S. / Canada Dial-in Number: 877.303.6313
